Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 1 of 12 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION

                                                                 |
SHANEYA BIAS,                                                    |
    PLAINTIFF,                                                   |
                                                                 |
v.                                                               | Case No. 2:21-cv-286
                                                                 |
CAPITAL LINK MANAGEMENT, LLC,                                    |
SAMUEL PICCIONE, individually,                                   |
DENISA PICCIONE, individually, and                               |
JONATHAN RINKER, individually,                                   |
     DEFENDANTS                                                  |
                                                                 |

                             COMPLAINT AND JURY DEMAND

         This action arises out of violations of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq. (hereinafter referred to as "FDCPA") Capital Link Management, LLC

(“CLM”) Samuel Piccione, Denisa Piccione, and Jonathan Rinker (“Rinker”).

                                         JURISDICTION

1. Jurisdiction of this Court arises under 28 U.S.C. § 1331, 15 U.S.C. § 1692k(d) and 15

     U.S.C. § 1681p.

                                              VENUE

2. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), in that

     defendants transact business in this judicial district and directed actions toward residents

     of this district, and a substantial portion of the acts giving rise to this action occurred in

     this District.

3. Plaintiff resides in this District.




                                                        1
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 2 of 12 PageID #: 2




                                         PARTIES

4. Plaintiff Shaneya Bias, is an adult individual residing in Calcasieu Parish, Louisiana, and

   is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

5. Defendant Capital Link Management, LLC (“CLM”) is a business entity operating from

   Amherst, New York.

6. CLM can be served in Louisiana via its Registered Agent, Corporation Service Company,

   at 501 Louisiana Ave., Baton Rouge, LA 70802 or as permitted by Louisiana or New

   York law.

7. Prior to a previous lawsuit against CLM, CLM’s website (capitallinkmanagement.com)

   stated:

       Capital Link Management manages accounts across the credit spectrum including
       Consumer, Commercial, Installment Loans, DDA, Telecom, Medical and more.
       …
       We are committed to treating all consumers with respect, fairness, and honesty. Our
       employee’s are well trained in government standards and regulations regarding debt-
       collection practices, credit reporting, and privacy protection.
       …
       Capital Link Management strives to make the collection process as easy as possible
       for everyone. We are ready to take on new challenges and make sure that both
       consumers and clients are pleased. Financial freedom is just around the corner with
       us.

8. CLM’s website was changed to remove much of that language. But its website still states

               REDEFINING ARM

               INCREASE REVENUES.

               DECREASE EXPENSES.

(www.capitallinkmanagement.com) (last visited February 2, 2021).

9. On another page of its website, CLM claims its “areas of expertise” are:

       Consumer
       Commercial

                                                    2
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 3 of 12 PageID #: 3




       Telecom
       Medical

   (www.capitallinkmanagement.com/aboutus) (last visited February 2, 2021). On

   information and belief, these categories are the types of credit accounts CLM has

   experience collecting as described in the previous language used on its website detailed

   in paragraph nine (9) above.

10. Under the heading “Experience” CLM boasts that “With extensive knowledge and

   experience, Capital Link Management is here to help you get the return you are looking

   for.” Under the heading “Portfolio Management” CLM advertises “We know managing a

   portfolio is not a cookie cutter process. We work with you on your goals and custom

   tailor a plan of action. We make keeping track of your investment as easy as possible.”

   Under the heading “Our Commitment” CLM claims “Capital Link Management is

   committed to treating all consumers with respect, fairness, and honesty.” Finally, under

   the heading “CONSUMER PROTECTION” CLM informs its website viewers of some of

   the protections afforded to consumers under the Fair Debt Collection Practices Act and

   also states the following:

           Capital Link Management and its employees are committed to following the
           FDCPA and all other applicable federal and state regulations.
           …

           In the even[t] you happen to receive a call such as described above, please contact
           us as soon as possible at 855.797.6909 Monday through Friday 9:00AM -
           5:00PM EST.
           - Follow the instructions of the caller
           - Provide any financial, account or payment information
           - Provide any personal information

11. As will be described below, CLM attempted to collect a past due account from Plaintiff

   via telephone and email communications.


                                                    3
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 4 of 12 PageID #: 4




12. The principal purpose of CLM is the collection of debts using the mails and telephone

   and other means.

13. CLM regularly collects or attempts to collect, directly or indirectly, debts owed or due or

   asserted to be owed or due another that arose out of transactions in which the money,

   property or services which are the subject of the transactions are primarily for personal,

   family or household purposes.

14. CLM is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

15. Defendant Samuel Piccione is a natural person residing at, or who has previously resided

   at, 4894 Mount View Dr., Lockport, New York 14094.

16. Samuel Piccione is an owner of CLM and actively manages CLM and directs the policies

   of the company.

17. Samuel Piccione regularly collects or attempts to collect, directly or indirectly, debts

   owed or due or asserted to be owed or due another. Samuel Piccione uses interstate

   commerce and the mails in a business the principal purpose of which is the collection of

   debts.

18. Samuel Piccione is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

19. Defendant Denisa Piccione is a natural person residing at, or who has previously resided

   at, 4894 Mount View Dr., Lockport, New York 14094.

20. Denisa Piccione is an owner of CLM and actively manages CLM and directs the policies

   of the company.

21. Denisa Piccione regularly collects or attempts to collect, directly or indirectly, debts

   owed or due or asserted to be owed or due another. Denisa Piccione uses interstate




                                                      4
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 5 of 12 PageID #: 5




   commerce and the mails in a business the principal purpose of which is the collection of

   debts.

22. Denisa Piccione is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

23. Defendant Rinker is a natural person residing at, or who has previously resided at, 6296

   Melville Cir., Sanborn, New York 14132.

24. Rinker is an owner of CLM and actively manages CLM and directs the policies of the

   company.

25. Rinker regularly collects or attempts to collect, directly or indirectly, debts owed or due

   or asserted to be owed or due another. Rinker uses interstate commerce and the mails in a

   business the principal purpose of which is the collection of debts.

26. Rinker is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

                                FACTUAL ALLEGATIONS

27. At some time in the past, Plaintiff allegedly incurred a financial obligation that was

   primarily for personal, family or household purposes, namely an amount due and owing

   on a personal account (hereinafter the "Account"). Specifically, the Account was a debt

   on a home security system installed at Plaintiff’s home.

28. The Account constitutes a "debt" as that term is defined by 15 U.S.C. § 1692a(5).

29. The Account allegedly went into default with the original creditor, a company using the

   trademark “Vivint” in its marketing as an alarm company (hereinafter referred to as

   “Vivint”).

30. After the Account allegedly went into default, the Account was purchased by debt buyer

   and eventually transferred to CLM for collection.

31. Plaintiff denies liability for the amount CLM was attempting to collect on the Account.


                                                     5
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 6 of 12 PageID #: 6




32. Plaintiff requests that defendants cease all further communications regarding the

    Account.

33. In the one year prior to the filing of this complaint, CLM spoke with Plaintiff on the

    telephone about the Account and told Plaintiff that she was being sued on the Account,

    that Plaintiff would be arrested, that a process server was looking for Plaintiff and would

    be serving her with a lawsuit at either her place of employment if she couldn’t be found

    at her home, and that her wages would be garnished.

34. CLM called Plaintiff’s place of employment multiple times and disclosed the existence of

    the debt to Plaintiff’s co-workers, and specifically telling her co-workers that the matter

    was a legal matter involving Plaintiff’s wages.

35. Plaintiff instructed CLM to stop calling her both at work and on her personal phone

    number, but CLM continued to call her anyway, both at work and on her personal phone

    number.

36. Plaintiff made approximately four payments of $75 to avoid the perils threatened by

    CLM.

37. After growing suspicious and frustrated with the continual harassment, Plaintiff hired a

    lawyer to protect her from the practices directed at her by CLM. Plaintiff informed CLM

    that she hired a lawyer. Despite knowing that Plaintiff was represented by an attorney,

    CLM continued to call Plaintiff about the Account.

38. The statements made to Plaintiff by CLM were false and deceptive as there was no lawsuit

   against Plaintiff, CLM did not intend to sue Plaintiff, Plaintiff was not in danger of being

   arrested, a process server was not looking for Plaintiff and CLM did not have authority to

   garnish Plaintiff’s wages or otherwise seize any assets belonging to Plaintiff.


                                                      6
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 7 of 12 PageID #: 7




39. One or more of CLM’s communications with Plaintiff’s co-workers amounted to

   improper disclosures to a third party of the existence of the Account.

40. Plaintiff was embarrassed to learn that her co-workers were informed that she was being

   sued for not repaying an Account.

41. CLM’s sole purpose for making the statements described above was to intimidate

   Plaintiff into making a payment on the Account.

42. CLM’s collection practices caused Plaintiff to suffer actual damages in the form of fear,

   anxiety, stress, sleeplessness, mental anguish, mild depression, embarrassment and/or

   distraction from normal life.

43. During one or more communications with Plaintiff in the year prior to the filing of this

   complaint, CLM did not inform Plaintiff that the communication was a call from a debt

   collector and/or that the call was an attempt to collect a debt and/or that any information

   obtained would be used for the purpose of debt collection.

44. CLM never provided Plaintiff with notice of her rights dispute the debt as required by 15

   U.S.C. § 1692g.

45. Based on the allegations contained in this Complaint as well as the allegations made in

   similar lawsuits against CLM it is clear that the use of false and deceptive collection

   practices is the norm at CLM.

46. On information and belief, Samuel Piccione, Denisa Piccione and/or Rinker (a) created

   the collection policies and procedures used by CLM, and its respective employees and

   agents, in connection with their common efforts to collect consumer debts, (b) managed

   or otherwise controlled the daily collection operations of CLM, (c) oversaw the

   application of the collection policies and procedures used by CLM and its employees and


                                                    7
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 8 of 12 PageID #: 8




   agents, (d) drafted, created, approved and/or ratified the tactics and scripts used by CLM

   and its employees and agents to collect debts from consumers, including the tactics and

   scripts that were used to attempt to collect an alleged debt from Plaintiff as alleged in this

   complaint, (e) ratified the unlawful debt collection practices and procedures used by

   CLM and its employees and agents in connection with its common efforts to collect

   consumer debts, and (f) had knowledge of, approved, participated in, ratified and

   benefitted financially from the unlawful debt collection practices used by CLM and its

   employees and agents in attempts to collect an alleged debt from Plaintiff as alleged in

   this complaint.

47. Each telephone call, voicemail and written communication to, and/or with, Plaintiff

   constituted a "communication" as defined by 15 U.S.C. § 1692a(2).

48. The only reason that CLM and/or representative(s), employee(s) and/or agent(s) of CLM

   made telephone call(s) to Plaintiff was to attempt to collect the Account.

49. The only reason that CLM and/or representative(s), employee(s) and/or agent(s) of CLM

   had telephone conversation(s) with Plaintiff was to attempt to collect the Account.

50. All of the conduct by CLM and their respective employees and/or agents alleged in the

   preceding paragraphs was done knowingly and willfully.

51. As a consequence of the collection activities and communication(s) by CLM, Plaintiff

   seeks damages pursuant to 15 U.S.C. § 1692k(a).




                                RESPONDEAT SUPERIOR




                                                     8
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 9 of 12 PageID #: 9




52. The representative(s) and/or collector(s) at CLM were employee(s) and/or agents of CLM

   at all times mentioned herein.

53. The representative(s) and/or collector(s) at CLM were acting within the course of their

   employment at all times mentioned herein.

54. The representative(s) and/or collector(s) at CLM were under the direct supervision and

   control of CLM, Samuel Piccione, Denisa Piccione and/or Rinker at all times mentioned

   herein.

55. The actions of the representative(s) and/or collector(s) at CLM are imputed to their

   employer(s), CLM, Samuel Piccione, Denisa Piccione and/or Rinker.

56. CLM acted at all times as an agent of Samuel Piccione, Denisa Piccione and/or Rinker.

          COUNT I: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                   BY CAPITAL LINK MANAGEMENT, LLC

57. The previous paragraphs are incorporated into this Count as if set forth in full.

58. The act(s) and omission(s) of CLM and its representative(s), employee(s) and/or agent(s)

   violated 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d(2) and 15 U.S.C. §

   1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and 15 U.S.C. § 1692f(6) and 15 U.S.C. §

   1692g(a).

59. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

   costs from CLM.

         COUNT II: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                         BY SAMUEL PICCIONE

60. The previous paragraphs are incorporated into this Count as if set forth in full.

61. By influencing and/or controlling the conduct of CLM, Samuel Piccione is liable for the

   act(s) and omission(s) of CLM and its representative(s), employee(s) and/or agent(s) for


                                                     9
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 10 of 12 PageID #: 10




    violations of 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d(2) and 15 U.S.C. §

    1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and 15 U.S.C. § 1692f(6) and 15 U.S.C. §

    1692g(a).

 62. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

    costs from Samuel Piccione.

          COUNT III: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                           BY DENISA PICCIONE

 63. The previous paragraphs are incorporated into this Count as if set forth in full.

 64. By influencing and/or controlling the conduct of CLM, Denisa Piccione is liable for the

    act(s) and omission(s) of CLM and its representative(s), employee(s) and/or agent(s) for

    violations of 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d(2) and 15 U.S.C. §

    1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and 15 U.S.C. § 1692f(6) and 15 U.S.C. §

    1692g(a).

 65. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

    costs from Denisa Piccione.

 66. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

    costs from Denisa Piccione.

          COUNT IV: VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.
                         BY JONATHAN RINKER

 67. The previous paragraphs are incorporated into this Count as if set forth in full.

 68. By influencing and/or controlling the conduct of CLM, Rinker is liable for the act(s) and

    omission(s) of CLM and its representative(s), employee(s) and/or agent(s) for violations

    of 15 U.S.C. § 1692c(b) and 15 U.S.C. § 1692d(2) and 15 U.S.C. §




                                                      10
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 11 of 12 PageID #: 11




    1692e(2)&(3)&(4)&(5)&(7)&(8)&(10)&(11) and 15 U.S.C. § 1692f(6) and 15 U.S.C. §

    1692g(a).

 69. Pursuant to 15 U.S.C. § 1692k Plaintiff seeks damages, reasonable attorney's fees and

    costs from Rinker.

                                    JURY TRIAL DEMAND

 70. Plaintiff is entitled to and hereby demands a trial by jury.

                                    DEMAND FOR RELIEF

 WHEREFORE, Plaintiffs request that the Court grant the following:

 71. Judgment in favor of Plaintiff and against Capital Link Management, LLC as follows:

        a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

        b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

            1692k(a)(2);

        c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3); and

        d. Such other and further relief as the Court deems just and proper.

 72. Judgment in favor of Plaintiff and against Samuel Piccione, LLC as follows:

        a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

        b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

            1692k(a)(2);

        c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3); and

        d. Such other and further relief as the Court deems just and proper.

 73. Judgment in favor of Plaintiff and against Denisa Piccione as follows:

        a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);




                                                      11
Case 2:21-cv-00286-JDC-KK Document 1 Filed 02/02/21 Page 12 of 12 PageID #: 12




        b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

            1692k(a)(2);

        c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3); and

        d. Such other and further relief as the Court deems just and proper.

 74. Judgment in favor of Plaintiff and against Jonathan Rinker as follows:

        a. Actual damages pursuant to 15 U.S.C. 1692k(a)(1);

        b. Statutory damages in the amount of $1,000.00 pursuant to 15 U.S.C. §

            1692k(a)(2);

        c. Reasonable attorneys fees and costs pursuant to 15 U.S.C. § 1692k(a)(3); and

        d. Such other and further relief as the Court deems just and proper.

                                              Respectfully submitted,


                                              /s/ Samuel J. Ford
                                              Samuel Ford, Esq., T.A. #36081
                                              Hair Shunnarah Trial Attorneys, LLC
                                              3540 S. I-10 Service Rd. W, Suite 300
                                              Metairie, LA 70001
                                              ford@hairshunnarah.com
                                              P. 504-323-5802
                                              F. 504-613-6351
                                              Attorney for Plaintiff

                                              Jeffrey D. Wood, Esq.
                                              ArkBN: 2006164
                                              The Wood Firm, PLLC
                                              11610 Pleasant Ridge Rd.
                                              Suite 103 – Box 208
                                              Little Rock, AR 72223
                                              TEL: 682-651-7599
                                              FAX: 888-598-9022
                                              EMAIL: jeff@jeffwoodlaw.com
                                              Attorney for Plaintiff
                                              Pro Hac Vice application forthcoming




                                                    12
